DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on October 26, 2022 is acknowledged.  Claims 1-3, 5-7, 11-13, 16-17, and 22 are amended and Claims 4 and 15 are canceled.  Thus, Claims 1-3, 5-7, 11-13, 16-17, and 22 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to because
			a second end of the overlap region is disposed a third axial distance from the first axial end of the driveshaft (Claim 1, last four lines; while a third axial distance D3 is labeled in Fig. 4 it does not represent the third axial distance recited in Claims 1 and 12), and
			fourth axial distance (Claim 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicants’ amended Abstract is deemed acceptable (p. 2 of Applicants’ reply).  

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 11
	The limitations of dependent Claim 11 are not found supported by the specification.  In contrast, the specification describes that the diameter of the lubrication passage 100 may be half (or more) of the diameter of the first axially extending passage (94) which is not what Claim 11 recites while the fourth axial distance is nowhere found described in the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “a second axial end of the overlap region is disposed a third axial distance from the first axial end of the driveshaft” (Claim 1, last four lines) in combination with Fig. 4 makes the claim indefinite in that it is not understood how this phrase is realized when the third axial distance D3 as described in the specification (paragraph 64, lines 5-8) and as shown in Fig. 4 is the axial distance from the first axial end of the overlap region (99, Fig. 4) to the lubrication distribution passage (100).  

In Regard to Claim 11
	The limitations of Claim 11 in combination with Fig. 4 make the claim indefinite in that it is not understood, when viewing Fig. 4 (Fig. 4 shows D1, D2, and D3), what distance comprises the fourth distance from the first axial end of the first axially extending passage that otherwise ensures the fourth axial distance is at least half of the diameter of the first axially extending passage as is now recited in Claim 11.   



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US7481632 (Sun; issued on January 27, 2009) (SUN).  
	In reference to Claim 1, SUN discloses
		A compressor (title, Abstract, Fig. 1) comprising: 
			a compression mechanism (includes orbiting scroll 22 and non-orbiting scroll 24, col. 1, lines 56 and 57, Fig. 1); and 
			a driveshaft (shaft 26, col. 1, line 55) driving the compression mechanism, the driveshaft includes a first axial end (at bottom end of shaft 26 adjacent oil sump 31, col. 1, line 60) and a second axial end (at upper end of shaft 26 at the end of lead line of reference numeral 34), wherein the driveshaft (26) includes an eccentric portion (eccentric pin 28, col. 1, line 54) defining the second axial end (at upper end of shaft 26 at the end of lead line of reference numeral 34), and wherein the driveshaft (26) includes
			a first axially extending passage (M, Examiner’s ANNOTATED Fig. 1 of SUN), a second axially extending passage (N, Examiner’s ANNOTATED Fig. 1 of SUN), and a lubricant distribution passage (O, Examiner’s ANNOTATED Fig. 1 of SUN), wherein: 
			the first axially extending passage (M) extends through the first axial end of the driveshaft (26), 
			the second axially extending passage (N) extends through the second axial end of the driveshaft (26), 
			the first axially extending passage (M) and the second axially extending passage (N) are radially offset from each other (claim 1, lines 10-12) and intersect each other at an overlap region (P, Examiner’s ANNOTATED Fig. 1 of SUN), 
			the first and second axially extending passages (M, N) are in fluid communication with each other at the overlap region (P), 
			the lubricant distribution passage (O) extends from the first axially extending passage (M) through an outer diametrical surface of the driveshaft (26, Fig. 1), 
			the lubricant distribution passage (O) is disposed at a first axial distance (from bottom surface of 26 to the bottom surface of O) from first axial end of the driveshaft (26), 
			a first axial end (at Q, Examiner’s ANNOTATED Fig. 1 of SUN) of the overlap region (P) is disposed at a second axial distance (Distance R2) from the first axial end of the driveshaft (26), 
			a second axial end (at R, Examiner’s ANNOTATED Fig. 1 of SUN) of the overlap region (P) is disposed a third axial distance (Distance R3) from the first axial end of the driveshaft (26),
			the first axial distance (from bottom surface of 26 to the bottom surface of O) is greater than the second axial distance (distance to Q from bottom surface of 26) and less than the third axial distance (distance to Q from bottom surface of 26). 
 	In reference to Claim 2, YANCHUN further discloses that a rotational axis of the driveshaft (26, Fig. 1) extends along and through the first axially extending passage (M).  
	In reference to Claim 3, YANCHUN also discloses that a longitudinal axis of the second axially extending passage (N, Fig. 1) is radially offset from the rotational axis of the driveshaft (26).  

    PNG
    media_image1.png
    745
    614
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of SUN
	In reference to Claim 6, SUN discloses that a longitudinal axis of the lubricant distribution passage (a horizontal axis disposed through O, Examiner’s ANNOTATED Fig. 1 of SUN) extends through the overlap region (P).  
	In reference to Claim 7, SUN further discloses that the longitudinal axis of the lubricant distribution passage (a horizontal axis disposed through O, Examiner’s ANNOTATED Fig. 1 of SUN) is perpendicular to rotational axis of the driveshaft (30).
	In reference to Claim 12, SUN discloses
		A compressor (title, Abstract, Fig. 1) comprising: 
			a compression mechanism (includes orbiting scroll 22 and non-orbiting scroll 24, col. 1, lines 56 and 57, Fig. 1); and 
			a driveshaft (shaft 26, col. 1, line 55) driving the compression mechanism, wherein the driveshaft includes a first axial end (at bottom end of shaft 26 adjacent oil sump 31, col. 1, line 60) and a second axial end (at upper end of shaft 26 at the end of lead line of reference numeral 34), wherein the driveshaft (26) includes an eccentric crankpin (eccentric pin 28, col. 1, line 54) defining the second axial end (at upper end of shaft 26 at the end of lead line of reference numeral 34), and wherein the driveshaft (26) includes a first axially extending passage (M, Examiner’s ANNOTATED Fig. 1 of SUN), a second axially extending passage (N, Examiner’s ANNOTATED Fig. 1 of SUN), and a lubricant distribution passage (O, Examiner’s ANNOTATED Fig. 1 of SUN), wherein: 
			the first axially extending passage (M) extends through the first axial end of the driveshaft (26),
			the second axially extending passage (N) extends through the second axial end of the driveshaft (26), 
			the first axially extending passage and the second axially extending passage (M, N) are radially offset from each other and intersect each other at an overlap region (P, Examiner’s ANNOTATED Fig. 1 of SUN), 
			the lubricant distribution passage (O) includes an inlet (at left end of O, Examiner’s ANNOTATED Fig. 1 of SUN) disposed at the first axially extending passage (M) and an outlet (at right end of O adjacent exterior surface of 26, Examiner’s ANNOTATED Fig. 1 of SUN) disposed at an outer diametrical surface of the driveshaft (26), 
			the inlet (at left end of O as shown in Examiner’s ANNOTATED Fig. 1 of SUN) of the lubricant distribution passage (O) is aligned in an axial direction with at least a portion of the overlap region (P), 
			the axial direction (up and down direction in Fig. 1) is a direction extending along a rotational axis of the driveshaft (26).
	In reference to Claim 13, SUN also discloses that the rotational axis of the driveshaft (26, Fig. 1) extends along and through the first axially extending passage (M). 	In reference to Claim 14, SUN further discloses that a longitudinal axis of the second axially extending passage (N, Examiner’s ANNOTATED Fig. 1 of SUN) is radially offset (claim 1, lines 10-12) from the rotational axis of the driveshaft (26). 
	In reference to Claim 16, SUN further discloses that the longitudinal axis of the second axially extending passage (N, Examiner’s ANNOTATED Fig. 1 of SUN) is parallel to the rotational axis of the driveshaft (26).
	In reference to Claim 17, SUN also discloses that a longitudinal axis of the lubricant distribution passage (O, Examiner’s ANNOTATED Fig. 1 of SUN) extends through the overlap region (P).
	In reference to Claim 18, SUN further discloses that the longitudinal axis of the lubricant distribution passage (O, Examiner’s ANNOTATED Fig. 1 of SUN; the axis of O is disposed in the horizontal left to right direction of Fig. 1) is perpendicular to a rotational axis of the driveshaft (26; the rotational axis of 26 is disposed in the vertical up and down direction of Fig. 1). 
	In reference to Claim 20, SUN also discloses that the compression mechanism (includes orbiting scroll 22 and non-orbiting scroll 24, col. 1, lines 56 and 57, Fig. 1) is a scroll-type compression mechanism (title, Abstract).
	
Claims 1-3, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102734170A (Yanchun et al.; published on October 17, 2012) (YANCHUN) (the citations below are taken from the English Abstract and English translation of CN102734170A that has been provided for Applicants’ convenience).    
In reference to Claim 1, YANCHUN discloses
		A compressor (title, English Abstract, Figs. 1-7) comprising: 
			a compression mechanism (compression mechanism 14, p. 4, paragraph #4, lines 1 and 2, Figs. 1-7); and 
			a driveshaft (drive shaft 40, p. 4, paragraph #5, line 3, Figs. 1 and 4) driving the compression mechanism (14), the driveshaft (14) includes a first axial end (A, Examiner’s ANNOTATED Fig. 1 of YANCHUN and Examiner’s ANNOTATED Fig. 4 of YANCHUN) and a second axial end (B, Examiner’s ANNOTATED Fig. 1 of YANCHUN and Examiner’s ANNOTATED Fig. 4 of YANCHUN), wherein the driveshaft (14) includes an eccentric portion (C, Examiner’s ANNOTATED Fig. 1 of YANCHUN) defining the second axial end (B), and wherein the driveshaft (14) includes
			a first axially extending passage (concentric channel 60, p. 4, paragraph #6, line 3, Fig. 4), a second axially extending passage (eccentric channel 62, p. 5, paragraph #2, line 2), and a lubricant distribution passage (1+2, in combination, Fig. 4), wherein: 
			the first axially extending passage (60) extends through the first axial end (A) of the driveshaft (14), 
			the second axially extending passage (62) extends through the second axial end (B) of the driveshaft (14), 
			the first axially extending passage (60) and the second axially extending passage (62) are radially offset from each other and intersect each other at an overlap region (D, Examiner’s ANNOTATED Fig. 1 of YANCHUN), 
			the first and second axially extending passages (60, 62) are in fluid communication with each other at the overlap region (D), 
			the lubricant distribution passage (1+2, in combination) extends from the first axially extending passage (60) through an outer diametrical surface (E) of the driveshaft (14), 
			the lubricant distribution passage (1+2, in combination) is disposed at a first axial distance (Distance F1, Examiner’s ANNOTATED Fig. 4 of YANCHUN) from first axial end (A) of the driveshaft (14), 
			a first axial end (G, Examiner’s ANNOTATED Fig. 1 of YANCHUN and Examiner’s ANNOTATED Fig. 4 of YANCHUN) of the overlap region (D) is disposed at a second axial distance (Distance F2, Examiner’s ANNOTATED Fig. 4 of YANCHUN) from the first axial end (A) of the driveshaft (14), 
			a second axial end (H, Examiner’s ANNOTATED Fig. 1 of YANCHUN and Examiner’s ANNOTATED Fig. 4 of YANCHUN) of the overlap region (D) is disposed a third axial distance (Distance F3, Examiner’s ANNOTATED Fig. 4 of YANCHUN ) from the first axial end (A) of the driveshaft (14),
			the first axial distance (Distance F1) is greater than the second axial distance (Distance F2) and less than the third axial distance (Distance F3). 

    PNG
    media_image2.png
    732
    575
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of YANCHUN

    PNG
    media_image3.png
    645
    597
    media_image3.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of YANCHUN

	In reference to Claim 2, YANCHUN further discloses that a rotational axis of the driveshaft (40, Figs. 1 and 4) extends along and through the first axially extending passage (60).  
	In reference to Claim 3, YANCHUN also discloses that a longitudinal axis of the second axially extending passage (62, Fig. 4) is radially offset from the rotational axis of the driveshaft (40).  
	In reference to Claim 5, YANCHUN further discloses that the longitudinal axis of the second axially extending passage (62, Fig. 4) is parallel to the rotational axis of the driveshaft (40).  
	In reference to Claim 6, YANCHUN also discloses that a longitudinal axis (Axis J, Examiner’s ANNOTATED Fig. 4 of YANCHUN) of the lubricant distribution passage (1+2, in combination) extends through the overlap region (D).  
	In reference to Claim 9, YANCHUN further discloses that the compression mechanism (14, Figs. 1 and 4) is a scroll-type compression mechanism (p. 3, paragraph #4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YANCHUN in view of international application WO2017/0190651 A1 (Cui et al.; published on November 9, 2017) (CUI) (US2019/0145414 is the English Translation of WO2017/190651A1 and the citations listed in the rejections below are taken from the English Translation US2019/0145414).
	In reference to Claim 8, YANCHUN teaches that the scroll compressor includes a shell assembly and an oil sump (Figs. 1 and 4 of YANCHUN), however, YANCHUN does not teach a partition, a bearing housing assembly, a first pump, and a second pump and features associated therewith. CUI teaches a compressor (Abstract, first two lines, Figs. 1-8) that includes
the shell assembly having a partition (partition plate 60, ¶ 0033, lines 1-3, Figs. 1 and 2) defining a primary oil sump (in motor compartment CM, ¶ 0042, last two lines) and a secondary oil sump (oil compartment CO, ¶ 0042, last two lines);
a bearing housing assembly (first bearing housing 50, ¶ 0031, line 4) supporting the driveshaft (30, ¶ 0030, second to last line) and extending through a central opening in the partition (60, see Fig. 2), the bearing housing assembly (50) including an oil-transferring passage (first oil suction pipe 82) that provides fluid communication between the secondary and primary oil sumps (CM and CO);
a first pump (first pump 80, ¶ 0042, line 1) attached to the driveshaft (30) and pumping oil from the secondary oil sump to the primary oil sump via the oil- transferring passage (first oil suction pipe 82, ¶ 0042, especially last two lines of ¶ 0042; pumping of oil form motor compartment CM into the oil compartment CO); and
a second pump (second pump 90, 0043, line 1) attached to the driveshaft (80) and pumping oil from the primary oil sump (CO) into the first axially extending passage (34a) in the driveshaft (30, ¶ 0043, especially last three lines of ¶ 0043).
	Thus, it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a partition, a bearing housing assembly, a first pump, and a second pump and features associated therewith as taught by CUI and incorporate this feature into the sump of YANCHUN’s compressor for at least the benefit of being able to effectively supply oil into the driveshaft so that the compressor is properly lubricated and which also assists to improve the power, cooling capacity, and energy efficiency ratio of the compressor as expressly described by CUI (¶ 0042, last two lines and ¶ 0043, last three lines, and ¶ 0045, lines 5-8).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of CUI.
	In reference to Claim 19, SUN teaches that the scroll compressor includes a shell assembly and an oil sump (Fig. 1 of SUN), however, SUN does not teach the interrelationships of a partition, a bearing housing assembly, a first pump, and a second pump. CUI teaches a compressor (Abstract, first two lines, Figs. 1-8) that includes
the shell assembly having a partition (partition plate 60, ¶ 0033, lines 1-3, Figs. 1 and 2) defining a primary oil sump (in motor compartment CM, ¶ 0042, last two lines) and a secondary oil sump (oil compartment CO, ¶ 0042, last two lines);
a bearing housing assembly (first bearing housing 50, ¶ 0031, line 4) supporting the driveshaft (30, ¶ 0030, second to last line) and extending through a central opening in the partition (60, see Fig. 2), the bearing housing assembly (50) including an oil-transferring passage (first oil suction pipe 82) that provides fluid communication between the secondary and primary oil sumps (CM and CO);
a first pump (first pump 80, ¶ 0042, line 1) attached to the driveshaft (30) and pumping oil from the secondary oil sump to the primary oil sump via the oil- transferring passage (first oil suction pipe 82, ¶ 0042, especially last two lines of ¶ 0042; pumping of oil form motor compartment CM into the oil compartment CO); and
a second pump (second pump 90, 0043, line 1) attached to the driveshaft (80) and pumping oil from the primary oil sump (CO) into the first axially extending passage (34a) in the driveshaft (30, ¶ 0043, especially last three lines of ¶ 0043).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a partition, a bearing housing assembly, a first pump, and a second pump and features associated therewith as taught by CUI and incorporate these interrelated features into the sump of SUN’s compressor for at least the benefit of being able to effectively supply oil into the driveshaft so that the compressor is properly lubricated and which also assists to improve the power, cooling capacity, and energy efficiency ratio of the compressor as expressly described by CUI (¶ 0042, last two lines and ¶ 0043, last three lines, and ¶ 0045, lines 5-8).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of US2018/0066656 (Perevozchikov et al.; published on March 8, 2018) (PEREVOZCHIKOV).
	In reference to Claim 23, SUN teaches a rotational axis of the driveshaft positioned at an angle relative to horizontal (Fig. 1 shows the rotational axis of shaft 26 at 90 degrees relative to horizontal.  SUN does is silent about the rotational axis of the driveshaft being positioned at an angle of 0-20 degrees relative to horizontal.  PEREVOZCHIKOV teaches a scroll compressor (10, title, Abstract, Figs. 1-6) can be suitable for many types of compressors such as a horizontal compressor (¶ 0051, lines 4-18) where the driveshaft is positioned at an angle of zero (0) degrees relative to horizontal.  Additionally, the PHOSITA would understand that such a position can be realized during the initial assembly/manufacturing flow of the scroll compressor and/or the handling/packaging of the scroll compressor after construction.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to take a compressor and further modify the operation position to be from 0-20 degrees relative to horizontal as taught by PEREVOZCHIKOV and incorporate this specific positioning of the scroll compressor for SUN’s scroll compressor for the benefit of ensuring the compressor is operationally useful in different applications of the scroll compressor depending on the requirements of need that still allow the scroll compressor to be properly manufactured, handled, and that allow the scroll compressor to effectively compress a fluid.  
Comment on Allowability
The limitations of independent Claims 1 and 12 read on YANCHUN and/or SUN as described in the rejections of Claims 1 and 12 above.  The instant application, however, further describes how the particular arrangement of the overlap region (98, Fig. 4 of the specification) relative to the diameter of the first axially extending passage (94, Fig. 4 of the specification) provides a valving function benefit (¶ 0065 of the specification) to allow a particular amount of oil to flow through the second axially extending passage (96, Fig. 4 of the specification) and the lubricant distribution passage (100, Fig. 4 of the specification) and these are the features as recited in dependent Claims 10-11 and 21-22.  YANCHUN and/or SUN do not explicitly disclose/describe such valving feature(s) related to the overlap region and the corresponding element dimensional relationships to achieve it in their respective written descriptions.  Additionally, the relative size of these elements as shown in Fig. 4 of YANCHUN and/or as shown in Fig. 1 of SUN do not provide a suggestion(s)/motivation to the PHOSITA that YANCHUN and/or SUN ever considered such a valving feature as part of the construction of their respective overlap arrangements.        

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claims 10 and 21 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ compressor as claimed including  
				“that the axial length of the overlap region (98, Fig. 4 of the specification) is at least 1.5 times larger than a diameter of the first axially extending passage (94, Fig. 4 of the specification)” is not shown or rendered over the prior art of record.  Claim 11 and 22 are further indicated as allowable subject matter by virtue of being dependent on dependent Claims 10 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on October 6, 2022 have been fully considered and are persuasive to the currently pending claims with respect to the previous 35 U.S.C. 112, second paragraph rejections which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to independent Claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 14, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746